Citation Nr: 0429036	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  98-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration, dorsum, left hand and base of left thumb, with 
tendon repair, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1997 decision render by the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), whereby a 10 percent rating in effect for left hand 
laceration residuals was confirmed and continued.  This 
appeal ensued.

A personal hearing was held before the undersigned, sitting 
at the Denver, Colorado, RO, in May 2003.


FINDING OF FACT

Residuals of a laceration, dorsum, left hand and base of left 
thumb, with tendon repair is manifested by full flexion of 
the thumb to the tip of each finger and normal flexion and 
adduction and abduction of the thumb metacarpal.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a laceration, dorsum, left hand and base of left 
thumb, with tendon repair have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, Part 4, 4.73, Diagnostic Code 5309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluations

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's service connected residuals of a laceration, 
dorsum, left hand and base of left thumb, with tendon repair 
are currently rated as 10 percent disabling under Diagnostic 
Code 5309 for injuries to Muscle Group IX, intrinsic muscles 
of hand.  38 C.F.R. § 4.73.  The forearm muscles act in 
strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  The 
intrinsic muscles of hand are the thenar eminence; short 
flexor, opponens, abductor and adductor of thumb; hypothenar 
eminence; short flexor, opponens and abductor of little 
finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  The 
hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
bones, joints, tendons, etc.  Injuries to Muscle Group IX, 
which involves the intrinsic muscles of the hand, are rated 
based upon limitation of function, although such injuries 
warrant a minimum 10 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5309.  

The Board notes that, effective August 26, 2002, while this 
appeal was pending, the rating criteria for finger and hand 
disabilities was revised.  See 67 Fed. Reg. 48784-48787 (July 
26, 2002).  38 C.F.R. § 4.71a was amended as follows: the 
name of the "middle finger" was changed to "long finger" in 
the diagnostic codes pertaining to digit ankylosis, 
limitation of motion, and finger amputations.  38 C.F.R. § 
4.71a was amended by removing the tables "MULTIPLE FINGERS: 
UNFAVORABLE ANKYLOSIS," "MULTIPLE FINGERS: FAVORABLE 
ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL FINGERS'' and 
adding, in their place, the tables listed below.  

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  38 
C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note 1.  

The criteria for rating ankylosis and limitation of motion of 
the fingers were revised, effective August 16, 2002.  Under 
the former and the revised criteria, a 10 percent rating is 
warranted for favorable ankylosis of the thumb, and a 20 
percent rating is warranted for unfavorable ankylosis.  See 
Diagnostic Code 5224.

Under the revised criteria, limitation of motion of the thumb 
is assigned a 20 percent rating for a gap of more than two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  With a gap of one to two 
inches, a 10 percent rating is warranted.  With a gap of less 
than one inch, a zero percent rating is warranted.  See 
Diagnostic Code 5228.  

At the June 1998 VA examination the veteran had a flexion 
conctracture band on the fourth and fifth finger of the left 
hand in the palmar region and stated it had been present for 
15 years.  He had a scar on the dorsum aspect of the left 
hand across the tendon of the left thumb with the history of 
a tendon repair in 1968.  He had good strength and pinch grip 
noted of his hand on evaluation.  The veteran also had a 
flexion contracture band on the palmar area of the ring and 
little finger with 40 degrees extension contraction of the 
little finger.  He stated that these were slowly progression 
to more severe over time the past 15 years but he was able to 
make a tight functional fist with his left hand and the ring 
finger lays out flat when evaluated palm to the desk but 
there was a distal interphalangeal flexion of the little 
finger of about 40 degrees.  It folded nicely into a tight 
fist.  X-rays of the left hand showed that there was evidence 
of a small wire projection over the first metacarpal bone due 
to prior surgery.  There was no evidence of fracture or 
dislocation seen.  The joint spaces of the hands were well 
maintained.  The diagnoses were laceration to the back of the 
left hand, 1968, with scar which was nontender, x-ray 
evidence of a wire fixation secondary to tendon surgery 
repair in 1968, and flexion contracture band on the palm of 
the left hand of the fourth and fifth fingers secondary to 
Dupuytren's contracture.  

The April 2003 VA outpatient treatment record showed that the 
veteran complained of worsening symptoms in his left 5th 
digit.  Objective findings revealed that there was thickening 
of the palmar aponeurosis of the left 5th digit 
metacarpophalangeal joint with mild flexion contraction.  
There was a scar over the dorsal radial aspect of the left 
hand.  The left metacarpophalangeal joint had limited range 
of motion with no pain with metacarpophalangeal joint flexion 
of 15 degrees and full extension but not hyperextension.  The 
veteran had less extension of the thumb metacarpal compared 
to the right uninjured side.  Extensor politicis longus 
tendon was intact but had limited excursion producing the 
above described extension lag including a lag of 20 degrees 
at the interphalangeal joint.  Abductor poilicis longus 
tendon was intact.  Sensation was intact except over the area 
of the scar on the dorsal aspect of his wrist.  The veteran 
is left-handed.  The assessment was limited extensor pollicis 
longus excursion and limited range of motion of all three 
joints of his left thumb.  This limited his ability to grasp 
wide objects and affected his grip and pinch strength.  This 
would also affect fine dexterity tasks but gross hand 
function was intact.  

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against a 
rating in excess of 10 percent for residuals of a laceration, 
dorsum, left hand and base of left thumb, with tendon repair 
under either the former or the revised criteria.  The 
veteran's thumb does not exhibit unfavorable ankylosis nor is 
there a gap of more than two inches between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
At the June 1998 VA examination the veteran had full flexion 
of the thumb to the tip of each finger with good pinch grip 
and extension outward of the thumb on the left hand was to 
the maximum or 50 degrees.  The April 2003 VA outpatient 
treatment record showed that there was normal flexion and 
adduction and abduction of the thumb metacarpal.  
Accordingly, the benefit sought on appeal is denied.  

II.  Duty To Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in June 2001.  Specifically, in the June 
2001 RO letter the RO informed the appellant of the 
following: 1.) VA's duty to notify the appellant about the 
claim; 2.) VA's duty to assist the appellant in obtaining 
evidence for the claim; 3.) What must the evidence show to 
establish entitlement; 4.) What the RO had done to help with 
the claim; and 5.) What information or evidence was needed 
from the appellant.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In July 1997, prior to the enactment of the VCAA, 
the RO initially denied the claim on appeal.  The veteran was 
not provided VCAA notice until June 2001.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying June 2001 RO letter, his claim was 
reconsidered based upon all the evidence of record in a July 
2002 rating decision.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicator notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is no 
prejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and his post service VA medical records.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded a VA medical examination 
in June 1998.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a laceration, dorsum, left hand and base of left 
thumb, with tendon repair, is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



